UNITED STATES DISTRICT COURT                                      USDC-SDNY
SOUTHERN DISTRICT OF NEW YORK                                     DOCUMENT
                                                                  ELECTRONICALLY FILED
                                                                  DOC#:
 GOTHAM FRESH LLC doing business as                               DATE FILED: 11 l (I(!     1
 D' ARRIGO BROS. CO. OF NEW YORK,
 INC.,

                             Plaintiff,
                                                               No. 19-CV-6550 (RA)
                        V.
                                                                       ORDER
 NATIONAL GROCERY CO. INC., doing
 business as C-TOWN AVENUE U, and
 RADI HAMDAN, individually and in any
 corporate capacity.,

                             Defendants.


RONNIE ABRAMS, United States District Judge:

       Plaintiff Gotham Fresh LLC filed this action on July 15, 2019. On July 22, 2019, the Court

granted Plaintiff's motion for a preliminary injunction, directed the Clerk of Court to hold the entry

of judgment in abeyance for two weeks, and ordered Plaintiff to serve Defendants with certain

documents listed in the Court's July 22, 2019 order (Dkt. 7) by July 24, 2019. On August 1, 2019,

the Court directed the Clerk of Court to continue to hold the entry of judgment granting Plaintiff's

motion for a preliminary injunction in abeyance until Plaintiff served Defendants with the

aforementioned documents (see Dkt. 9). As of October 4, 2019, Plaintiff had not filed proof of service

of those documents. On October 4, 2019, the Court thus ordered Plaintiff to inform the Court of its

efforts to serve Defendants and whether it intends to continue to prosecute this action (see Dkt. 11 ).

Plaintiff did not respond to the Court's October 4th order. On October 22, 2019, the Court ordered

Plaintiff to inform the Court, no later than November 5, 2019, whether it intends to pursue this action,

and advised Plaintiff that if the Court did not receive a response by that date, it would dismiss this

action pursuant to Federal Rule of Civil Procedure 41 for failure to prosecute (see Dkt. 12). To date,
Plaintiff has not responded to the Court's October 4th or October 22nd orders, nor has it otherwise

indicated that it intends to pursue this action.

         Rule 41 (b) of the Federal Rules of Civil Procedure provides that a district court may dismiss

an action if "the plaintiff fails to prosecute or otherwise comply with [the] rules or a court order."

Fed. R. Civ. P. 41(b); see also Baptiste v. Sommers, 768 F.3d 212, 216 (2d Cir. 2014). Under Rule

41 (b ), a district court may dismiss an action sua sponte for failure to prosecute after notifying the

plaintiff. LeSane v. Hall's Sec. Analyst, Inc., 239 F.3d 206, 209 (2d Cir. 2001). Because the Court

has not received any response from Plaintiff, including any indication that it intends to pursue this

case, the instant action is dismissed without prejudice pursuant to Federal Rule of Civil Procedure

41 (b). The Clerk of Court is respectfully directed to close the case.



SO ORDERED.

Dated:      November 12, 2019
                                                     I(
                                                     I·       , ______/   .·
            New York, New York                     Rcb'nnie Abrams
                                                   United States District Judge




                                                          2
